[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECISION AND ORDER RE MODIFICATION OF CHILD SUPPORT
Although the Court takes notice that the child support order entered on March 13, 1981 — the date of judgment — and providing for the defendant's payment of $100.00 per week for the support of two minor children, then ages 2 and 4 is at deviation from the present child support guidelines which call for an upward adjustment, Turner v. Turner, 219 Conn. 703
(1981), the Court must be mindful of the present expenses of the defendant.
Accordingly, the Court, having heard the evidence of defendant Richard D. Curchoe and having reviewed the financial affidavits of the parties finds it inequitable to apply said guidelines strictly. In this regard, the Court hereby orders that the defendant's child support obligation for said minor children is increased to $170.00 per week.
This order is effective from the service of the motion for modification.
CLARANCE J. JONES, JUDGE